Per Curiam:
The plaintiff appeals from an order directing- him to serve a bill of particulars of certain allegations of the complaint. A consideration of the complaint shows that much of the information which the plaintiff is directed, to furnish is entirely unnecessary inasmuch as the information is sufficiently set forth in the complaint. The order appealed from, therefore, is modified by striking therefrom the paragraphs numbered I, II, III and Y, and, as thus modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant.